Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into
as of ________ __, 2011, by and between Dawson Geophysical Company, a Texas
corporation (the “Company”), and ________________ (the “Indemnitee”).
     WHEREAS, qualified persons are reluctant to serve organizations as
directors or officers or in other capacities unless they are provided with
adequate protection against risks of claims and actions against them arising out
of their service to and activities on behalf of such organizations;
     WHEREAS, the parties hereto recognize that the legal risks and potential
liabilities, and the threat thereof, associated with lawsuits filed against
persons serving the Company and/or its subsidiaries, and the resultant
substantial time, expense and anxiety spent and endured in defending lawsuits
bears no reasonable relationship to the compensation received by such persons,
and thus poses a significant deterrent and increased reluctance on the part of
experienced and capable individuals to serve the Company and/or its
subsidiaries;
     WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;
     WHEREAS, Chapter 8 of the Texas Business Organizations Code (the “TBOC”) of
the State of Texas, under which law the Company is organized, empowers a
corporation organized in Texas to indemnify persons who serve as directors
and/or officers of the corporation, or persons who serve at the request of the
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise;
     WHEREAS, the Bylaws of the Company permit indemnification to the fullest
extent permitted by applicable law;
     WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually agree to indemnify such persons to the fullest extent permitted by
law, so that such persons will serve or continue to serve the Company and/or its
subsidiaries free from undue concern that they will not be adequately
indemnified; and
     WHEREAS, the Indemnitee is willing to serve, continue to serve and to take
on additional service for and on behalf of the Company on the condition that the
Indemnitee is indemnified according to the terms of this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the Indemnitee’s
agreement to provide services to the Company and/or its subsidiaries and
intending to be legally bound hereby, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Certain Definitions. For purposes of this Agreement:
     (a) “Agreement” shall have the meaning ascribed to such term in the
preamble.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Change in Control” means a change in control of the Company occurring
after the date hereof in any of the following circumstances: (i) there shall
have occurred an event required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Exchange Act, whether or not the
Company is then subject to such reporting requirement; (ii) any “person” (as
such term is used in Section 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, shall have become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding voting securities without prior approval of at
least two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (iii) the Company is a party to a
merger, consolidation, share exchange, sale of assets or other reorganization,
or a proxy contest, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iv) during any fifteen-month period, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.
     (d) “Company” shall have the meaning ascribed to such term in the preamble.
     (e) “Disqualifying Event” shall have the meaning ascribed to such term in
Section 6(d).
     (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (g) “Expenses” means any judgment, penalty, settlement, fine, excise or
similar tax and all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with

2



--------------------------------------------------------------------------------



 



prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness or otherwise participating in a Proceeding.
     (h) “Indemnifiable Event” means any event or occurrence related to the fact
that the Indemnitee is or was serving as a member of the Board and/or an officer
of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.
     (i) “Indemnitee” shall have the meaning ascribed to such term in the
preamble.
     (j) “Special Legal Counsel” means a law firm, or member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the five years previous to his selection or appointment has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party; (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; or (iii) the beneficial owner, directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, the term “Special Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing in the State of Texas, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights to indemnification under this Agreement.
     (k) “Proceeding” includes (i) any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution proceeding, investigation,
administrative hearing and any other proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, (ii) any appeal of an
action or proceeding described in (i), or (iii) any inquiry or investigation,
whether conducted by or on behalf of the Company, a subsidiary of the Company or
any other party, formal or informal, that the Indemnitee in good faith believes
might lead to the institution of an action or proceeding described in (i),
except one initiated by the Indemnitee (other than as provided pursuant to
Section 8).
     (l) “TBOC” shall have the meaning ascribed to such term in the recitals.
     2. Indemnification Arrangement. In the event the Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Proceeding by reason of
(or arising in part out of) an Indemnifiable Event, to the fullest extent
permitted by the TBOC or other applicable law as the same may exist or be
hereinafter amended (by statute or judicial decision) (but in the case of any
such amendment, with respect to matters occurring before such amendment, only to
the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment), the Company shall, subject to

3



--------------------------------------------------------------------------------



 



and in accordance with the provisions of Section 6, indemnify and hold harmless
the Indemnitee against any and all Expenses of such Proceeding as soon as
practicable but in any event no later than (a) in the case of an initial written
request for indemnification in connection with a Proceeding, five days after a
determination has been made, or is deemed to have been made, that the Indemnitee
is entitled to indemnification and (b) in the case of a written request for
indemnification made pursuant to Section 5 in connection with a Proceeding for
which a determination has been made that the Indemnitee is entitled to
indemnification in connection with such Proceeding, five days after such written
request.
     3. Advancement or Reimbursement of Expenses. The rights of the Indemnitee
provided under Section 2 shall include, but not be limited to, the right to be
indemnified and to have all Expenses advanced (including the payment of Expenses
before final disposition of a Proceeding) in all Proceedings to the fullest
extent permitted, or not prohibited, by the TBOC or other applicable law. In
addition, to the extent the Indemnitee is, by reason of (or arising in part out
of) an Indemnifiable Event, a witness or otherwise participates in any
Proceeding at a time when he is not named a defendant or respondent in the
Proceeding, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. The Indemnitee shall
be advanced Expenses, within five days after any request for such advancement,
to the fullest extent permitted, or not prohibited, by Chapter 8 of the TBOC;
provided that the Indemnitee has provided to the Company all affirmations,
acknowledgments, representations and undertakings that may be required of the
Indemnitee by Chapter 8 of the TBOC.
     4. No Settlement without Consent. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Company shall not
settle any action or claim in any manner which would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent. Neither
the Company nor the Indemnitee will unreasonably withhold or delay their consent
to any proposed settlement.
     5. Request for Indemnification. To obtain indemnification as herein
provided, the Indemnitee shall submit to the Secretary of the Company a written
claim or request. Such written claim or request shall contain sufficient
information to reasonably inform the Company about the nature and extent of the
indemnification or advance sought by the Indemnitee. The Secretary of the
Company shall promptly advise the Board of such request.
     6. Determination of Request.
     (a) Upon written request to the Company by the Indemnitee for
indemnification pursuant to this Agreement, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in accordance with Section 8.103(a)(1) or (2) of the TBOC; provided,
however, that notwithstanding the foregoing, if a Change in Control shall have
occurred, such determination shall be made by a Special Legal Counsel selected
by the Board, unless the Indemnitee shall request (at the time the Indemnitee
submits the written request for indemnification) that such determination be made
in accordance with Section 8.103(a)(1) or (2) of the TBOC.

4



--------------------------------------------------------------------------------



 



     (b) If entitlement to indemnification is to be determined by a Special
Legal Counsel, the Company shall furnish notice to the Indemnitee within ten
days after receipt of a claim of or request for indemnification, specifying the
identity and address of the Special Legal Counsel and a certification by the
Special Legal Counsel that the Special Legal Counsel has reviewed and is in
compliance with the requirements to be a Special Legal Counsel. The Indemnitee
may, within seven days after receipt of such written notice of selection,
deliver to the Company a written objection to such selection. Such objection may
be asserted only on the ground that the Special Legal Counsel selected does not
meet the requirements of a Special Legal Counsel as defined in this Agreement,
and the objection shall set forth with particularity the factual basis for that
assertion. If there is an objection to the selection of the Special Legal
Counsel, either the Company or the Indemnitee may petition the Court for a
determination that the objection is without a reasonable basis and/or for the
appointment of a Special Legal Counsel selected by the Court. The Company shall
pay any and all reasonable fees and expenses of the Special Legal Counsel
incurred in connection with any such determination. If a Change in Control shall
have occurred, the Indemnitee shall be presumed (except as otherwise expressly
provided in this Agreement) to be entitled to indemnification under this
Agreement upon submission of a request to the Company for indemnification, and
thereafter the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. The
presumption shall be used by the Special Legal Counsel, or such other person or
persons determining entitlement to indemnification, as a basis for a
determination of entitlement to indemnification unless the Company provides
information sufficient to overcome such presumption by clear and convincing
evidence or the investigation, review and analysis of the Special Legal Counsel
or such other person or persons convinces him or them by clear and convincing
evidence that the presumption should not apply.
     (c) The Indemnitee will cooperate with the person or persons making the
determination under this Section 6 with respect to the Indemnitee’s entitlement
to indemnification under this Agreement, including providing to such person or
persons, on reasonable advance request, any documentation or information that
is: (i) not privileged or otherwise protected from disclosure; (ii) reasonably
available to Indemnitee; and (iii) reasonably necessary to that determination.
     (d) Any determination of the Indemnitee’s entitlement to indemnification to
be made pursuant to this Section 6 shall be made, and the Indemnitee shall be
notified of such determination, not later than 20 days after receipt by the
Secretary of the Company of the Indemnitee’s written claim for indemnification;
provided, however, that in the case of a determination to be made by Special
Legal Counsel the selection of whom is the subject of an existing objection,
such determination, and the Indemnitee’s notification of such determination,
shall be made not later than 20 days after the selection of the Special Legal
Counsel is finally determined. Notwithstanding anything herein to

5



--------------------------------------------------------------------------------



 



the contrary, if the person or persons empowered under this Section 6 to
determine entitlement to indemnification have not made a determination within
the applicable period set forth in this Section 6(d), the Indemnitee shall be
deemed to be entitled to indemnification unless the Company establishes that a
Disqualifying Event has occurred. Subject to applicable law, determinations of
entitlement to indemnification made, or deemed to have been made, in accordance
with the provisions of this Section 6, shall be conclusive, final and binding on
the parties hereto unless, in the event the Company has previously determined to
indemnify the Indemnitee, the Company establishes as provided in the final
sentence of this Section 6 that: (i) the Indemnitee misrepresented or failed to
disclose a material fact in making the request for indemnification; or (ii) such
indemnification is prohibited by applicable law (each event described in
subclause (i) or (ii) of this Section 6, a “Disqualifying Event”).
Notwithstanding the foregoing, the Company may bring an action, in an
appropriate court in the State of Texas or any other court of competent
jurisdiction, contesting the right of the Indemnitee to receive indemnification
hereunder due to the occurrence of a Disqualifying Event; provided, however,
that in any such action the Company will have the burden of proving the
occurrence of such Disqualifying Event.
     7. Effect of Certain Proceedings. The termination of any Proceeding or of
any matter therein, by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of the
Indemnitee to indemnification or create a presumption that (a) the Indemnitee
did not conduct himself in good faith and in a manner which he reasonably
believed, in the case of conduct in his official capacity, to be in the best
interests of the Company, or, in all other cases, that at least his conduct was
not opposed to the Company’s best interests, or (b) with respect to any criminal
Proceeding, that the Indemnitee had reasonable cause to believe that his conduct
was unlawful.
     8. Expenses of Enforcement of Agreement. The Indemnitee shall be entitled
to seek an adjudication to enforce his rights under, or to recover damages for
breach of rights created under or pursuant to, this Agreement either, at the
Indemnitee’s option, in (a) an appropriate court of the State of Texas or any
other court of competent jurisdiction, or (b) an arbitration to be conducted by
a single arbitrator, selected by mutual agreement of the Company and the
Indemnitee (or, failing such agreement by the then sitting Chief Judge of the
United States District Court for the appropriate jurisdiction), pursuant to the
commercial arbitration rules of the American Arbitration Association. In the
event that the Indemnitee seeks any such judicial adjudication or arbitration
award to enforce his rights under, or to recover damages for breach of rights
created under or pursuant to, this Agreement, the Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication but only if he prevails therein. If it shall be determined in said
judicial adjudication that the Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by the Indemnitee in connection with such judicial adjudication shall
be reasonably prorated in good faith by counsel for the Indemnitee.
Notwithstanding the foregoing, if a Change in Control shall have occurred, the
Indemnitee shall be entitled to indemnification

6



--------------------------------------------------------------------------------



 



under this Section 8 regardless of whether the Indemnitee ultimately prevails in
such judicial adjudication.
     9. Common Attorney. Notwithstanding the obligation of the Company to
indemnify the Indemnitee against Expenses pursuant to Section 2, in the event
there is a Proceeding by reason of (or arising in part out of) an Indemnifiable
Event against several persons, including the Indemnitee, who have a right of
indemnification against the Company with respect to Expenses relating to such
Proceeding and who have totally common interests such that their goals are
identical and there are no conflicts-of-interest among them, then such group of
persons shall, by majority vote of such persons, select a single attorney or law
firm to serve as the sole and exclusive legal counsel for all of the members of
such group (including the Indemnitee). In the event the Indemnitee acts
independently by retaining the legal services of any other attorney or law firm
to additionally or separately represent him, all Expenses relating to such
independently retained attorney or law firm shall be the sole responsibility of
the Indemnitee.
     10. Nonexclusive Rights; Subsequent Change in Law. The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the articles of
incorporation of the Company, the Bylaws of the Company, agreement, insurance,
arrangement, a vote of shareholders or a resolution of directors, or otherwise.
To the extent that a change in the TBOC or other applicable law (whether by
statute or judicial decision) permits greater indemnification by agreement than
would be afforded currently under the Company’s articles of incorporation or
bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.
     11. D&O Liability Insurance. The Company shall from time to time make a
good faith determination whether or not it is practicable for the Company to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the directors and officers of the Company or its
subsidiaries or affiliates, with coverage for losses incurred in connection with
their services to the Company or its subsidiaries or affiliates or to ensure the
Company’s performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage. To the
extent the Company maintains an insurance policy or policies providing
directors’ and/or officers’ liability insurance, the Indemnitee shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors
and/or officers. The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
bylaws, insurance policy, contract, agreement or otherwise.
     12. No Employment Rights. Nothing in this Agreement is intended to create
in the Indemnitee any right to continued service as a director and/or officer
with the Company.
     13. Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No

7



--------------------------------------------------------------------------------



 



waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
     14. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
     15. Term. This Agreement shall be effective from and after the date hereof,
and shall continue until and terminate upon the later of: (a) the sixth
anniversary after the Indemnitee has ceased to be a member of the Board and/or
an officer of the Company or otherwise hold a position that could give rise to
an Indemnifiable Event or (b) the final termination or resolution of all
Proceedings with respect to which the Company is indemnifying the Indemnitee
against any and all Expenses relating to such Proceeding pursuant to the terms
of this Agreement that are commenced prior to such six-year anniversary.
     16. Notification and Defense of Claims. The Indemnitee agrees to notify the
Company promptly in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
matter which may be subject to indemnification hereunder, whether civil,
criminal, or investigative; provided. however, that the failure of the
Indemnitee to give such notice to the Company shall not adversely affect the
Indemnitee’s rights under this Agreement except to the extent the Company has
been materially prejudiced as a direct result of such failure. Nothing in this
Agreement shall constitute a waiver of the Company’s right to seek participation
at its own expense in any Proceeding which may give rise to indemnification
hereunder.
     17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors or assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal or legal
representatives. This Agreement shall continue in effect regardless of whether
the Indemnitee continues to serve as a director and/or officer of the Company.
     18. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law. To the fullest extent
possible, the provisions of this Agreement shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
     19. Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and

8



--------------------------------------------------------------------------------



 



interpreted in accordance with the laws of the State of Texas, without giving
effect to conflicts of law provisions thereof.
     20. Notice. All notices, demands and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly received upon actual receipt if delivered by hand, against
receipt, or mailed, postage prepaid, certified or registered mail, return
receipt requested, and addressed to the Company at:
Dawson Geophysical Company
508 West Wall, Suite 800
Midland, Texas 79701
Attn: Secretary
and to Indemnitee at the address set forth on the signature page attached
hereto.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth above.

                  DAWSON GEOPHYSICAL COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INDEMNITEE    
 
                     
 
  Name:        
 
  Address:  
 
   
 
     
 
   

10